Citation Nr: 1223350	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-26 825	)	DATE
396462132	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for a low back disorder.

In April 2007, the Veteran testified before a Decision Review Officer at the Milwaukee RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In May 2009, the Board remanded the claim for additional development.  In April 2011, the claim was again remanded for further evidentiary development, including attempting to obtain outstanding treatment records and providing the Veteran with a VA examination.  In September 2011, the claim was once again remanded to attempt to obtain treatment records identified by the Veteran and to afford him another VA examination.  The examination took place in May 2011 and in April 2012, the VA Appeals Management Center issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the claim.  The case has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's low back disorder did not originate in service or until years thereafter, and is otherwise not related to service.


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated by active 

military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a letter dated November 2004, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  A subsequent letter, dated March 2006, satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  The claim was subsequently readjudicated several times, most recently in April 2012.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, post-service treatment records, and VA compensation and pension examination reports dated May 2011 and November 2011.  

A review of the May 2011 examination report reveals that the examiner did not adequately address the Veteran's assertions of continuous low back symptomatology since service.  Accordingly, as noted above, the claim was remanded and the Veteran was afforded a second VA examination.  Review of the November 2011 examination report shows that the examiner reviewed the Veteran's service treatment records, including his service separation examination report and post-service treatment records, performed a thorough physical examination, including a review of diagnostic test results, elicited from the Veteran his history of low back symptomatology and treatment, and provided clinical findings detailing the results of the examination.  Based on these findings, the examiner provided a well-reasoned explanation for his conclusion that it is less likely than not that the Veteran's current low back disability is related to service.  Accordingly, the Board concludes that this examination report is adequate upon which to base a decision in this case.  

Additionally, the claims file contains the Veteran's statements and hearing testimony in support of his claim.  In this regard, the Board notes that the Veteran has referenced VA treatment records pertaining to his low back disorder that are not of record, specifically records for treatment received in November and December 1985 at either the Tomah or Madison, Wisconsin VA Medical Center ("VAMC").  Of record is a report of an April 2012 telephone call from VA to the Veteran, at which time, when asked if he had these records in his possession, he replied that he was not sure and would check.  Thereafter, an April 2012 letter was sent to the Veteran notifying him that the aforementioned treatment records could not be obtained and advising him to send any records in his possession.  Although the record was held open for a reasonable period of time, a response from the Veteran has not been received.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).   Thereafter, an April 2012 "Formal Finding of Unavailability" memorandum was prepared, which shows that all procedures to obtain the Veteran's treatment records were correctly followed, all efforts to obtain the requested information were exhausted and further attempts would be futile.  

It therefore appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative have identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of this appeal.  Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran contends that his current low back disorder is the result of an injury he incurred in 1967 or 1968, when he fell out of a bunker, landed on his back and fractured four vertebrae in his lumbar spine while serving aboard a minesweeper in the Mediterranean Sea.  In his initial service connection claim, received in 1984, he averred that about six weeks after the accident, he was admitted to the U.S. Naval Hospital in Charleston, South Carolina, where he underwent a spinal tap and a series of x-rays.  He further states that he was placed on the prescription medication, Darvon, for one year and has experienced low back pain ever since.  

As an initial matter, the Board notes that the service treatment records contain no evidence of complaints of, treatment for, or a diagnosis of a low back disorder during service.  Although treatment reports show that the Veteran actually sustained a fall aboard ship in July 1968, there is no indication that he sustained or was treated for a back injury.  In addition, although service treatment records do show that the Veteran was seen at the U.S. Naval Hospital in January, these reports reveal no findings of a diagnosis of, or treatment for, a low back disability (the Board notes that, although the Veteran underwent a lumbar puncture, which was negative, this was in relation to complaints of having fainted while watching television and clinical findings of hyperventilation and high blood pressure).  A June 1969 separation examination report revealed a normal spine and musculoskeletal examination.  There is also no evidence that the Veteran complained of low back problems or pain during the separation examination.

Post-service treatment records fail to demonstrate any evidence of a back disorder in the period shortly after service, including no indication that the Veteran sought treatment for, or was diagnosed with arthritis of the lumbar spine within one year of service.  The first evidence of record that the Veteran sought or received treatment for a back disorder was in August 1980, when he was seen at the Wolter Chiropractic Center for complains of low back pain after lifting sheet rock two weeks earlier.  In a similar treatment report from August 1980, the Veteran was seen at the La Crosse Lutheran Hospital, where he reported low back pain that had started about 1.5 weeks earlier when he was lifting heavy sheet rock.  An x-ray revealed an old compression fracture of what appeared to be the L3 posterior lip with some sclerosis.  The diagnosis was low back pain due somewhat to a musculoligamentous strain.  The radiologist noted, however, that it was difficult to determine whether the condition was related to the x-ray findings, and added that the compression fracture looked a bit "atypical."  Shortly thereafter, a bone scan revealed normal findings; the clinician opined that the Veteran had suffered a work-related musculoligamentous strain.  Similar findings were noted in September 1984, when the Veteran was seen at the Tomah VAMC with reports of back pain due to a low back injury in 1968.  Lumbar spine x-rays revealed a wedge deformity of the L4 vertebra with narrowing of the disc space between L3-4 and minimal marginal osteophyte formation at the anterior-superior border of the vertebra of L5 due to degenerative changes.  The notes also indicated that these findings may have represented an old compression fracture of the L4 vertebra.  One year later, in September 1985, the Veteran returned to the VAMC with continuing complaints of low back pain and radiculopathy into the right knee.  A physical examination was unremarkable, however, and the diagnosis was multiple somatic/functional complaints without evidence of radiculopathy.

Subsequent treatment reports show that the Veteran continued to receive periodic treatment for low back problems over the next 20 years.  In June 2004, he advised a treating clinician at the VAMC that he was applying for Social Security Administration disability insurance benefits ("SSDI") due to back pain and severe heart problems.  In April 2005, following the denial of his service connection claim, he submitted a notice of disagreement, in which he stated (despite clear evidence of record to the contrary) that he had never been afforded a service separation examination.  In May 2006, the Veteran was awarded SSDI; a November 2006 disability evaluation report assessed him with chronic low back pain, probably posttraumatic, with associated degenerative changes and multiple other medical disorders.   

During the Veteran's April 2007 RO hearing, he stated that he not only fell out of his bunker, but minutes later, fell down a flight of stairs and broke his back.  He said that he was unaware that he had a broken back until 1980.  He admitted, however, that while being treated at the U.S. Naval Hospital, a diagnosis of a back disorder was not provided.

In May 2011, the Veteran was afforded a VA compensation and pension examination.  Diagnostic tests revealed degenerative changes of the lumbar spine with marginal spur formation, narrowing of the L2 through S1 intravertebral disc space with preserved bilateral sacroiliac joints and no evidence of fracture.  The diagnosis was degenerative disc and joint disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's low back disorders were caused by, a result of, or permanently aggravated by events during service.  In this regard, he explained that the evidence of record failed to demonstrate a significant low back pain problem or injury during active duty service and the Veteran's current complaints of back pain were less likely than not caused by, or a result of, active service.  As discussed above, however, the Board notes that the examination report fails to show that the VA examiner considered the Veteran's complaints of low back pain since service in formulating his opinion.

In November 2011, the Veteran was afforded a second VA examination.  The examination report shows that the examiner questioned the Veteran concerning the cause of his low back disorder, as well as his symptomatology and treatment during and since service.  He also noted that his review included the Veteran's complete claims folder, including his service and post-service treatment records.  He specifically noted that the Veteran had been treated in a hospital emergency room in August 1980 for severe back pain after lifting sheet rock.  The diagnosis was lumbar spine degenerative joint disease; there was no evidence of vertebral fracture.  The VA examiner opined that it is less likely than not that the Veteran's current back condition is related to service and more likely than not, by view of the evidence, related to a post-service work and injury pattern.  In this regard, he noted that his conclusion was based on a complete review of the claims folder (including service treatment records and the Veteran's 1969 service separation examination) and the notable lack of evidence of a back disorder or medical treatment for the period 1969 to 1980.  Moreover, he observed that the Veteran's post-service treatment providers noted and commented on the acute onset of injury in 1980 and 1984.


III.  Conclusion

Based on a review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  In this regard, as noted above, the Board has considered whether service connection is warranted either on a direct or presumptive basis.  

With regard to granting service connection on a direct basis, the Board has considered the Veteran's contentions that his current low back disorder is the result of the fall he incurred during service.  However, the Board places greater probative weight on the opinions of the VA examiners, especially the opinion of the November 2011 examiner, who, after thoroughly reviewing the medical evidence of record, as well as taking into account the Veteran's claims concerning his disorder, found that it was less likely than not that his low back disorder was the result of service and more likely the result of post-service work injuries.  

The Board further observes, as noted above, that the evidence of record shows that the Veteran did not seek treatment for a low back disorder until 1980, some 16 years after service.  In this regard, the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the amount of time that passed following service without any documented complaint or diagnosis of a lumbar spine disorder is evidence that weighs against the Veteran's claim on a direct basis.  Moreover, the absence of any mention through the years of back problems while seeking treatment for other maladies undermines the credibility of the Veteran's account of continuity of symptoms.

In addition to the medical evidence of record, as noted above, the Board has also considered the Veteran's lay statements that he has experienced chronic low back pain ever since service, as well as the written statements and testimony of his wife during the RO hearing.  The Court has repeatedly held that laypersons, such as the Veteran and his wife, are competent to describe symptoms of which they have first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As the Board finds that back pain is the type of symptom the Veteran and his wife are competent to describe, their statements have some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, competency must be distinguished from weight and credibility, which are factual determinations, going to the probative value of the evidence, for the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Under Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying in part on the contradictory statements made by the Veteran during the pendency of his claim, including his assertion that he was never afforded a separation examination due to the nature of his separation, and that any record of an examination in his claims folder "is pure fiction."  In addition, it is relying on in-service examinations, in which there were no findings of a low back disorder.  Finally, the Board is relying on the opinion of a competent VA examiner, who specifically noted that, despite the Veteran's claims of an in-service back injury, he believed, based on the evidentiary record, that his current disability was more likely than not related to post-service injuries.  

In this respect, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  The Board finds the report from a competent medical professional outweighs the Veteran's statements regarding a continuity of symptomatology since service.  

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for a low back disorder on a direct basis.  Moreover, because there is no evidence that the Veteran developed arthritis of the low back to a compensable degree within the first year of separation from active duty service, service connection for arthritis on a presumptive basis is also not for application.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


